DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ANNE PERSICO,
                                 Appellant,

                                     v.

  MARGARET M. EGAN, individually, and as Trustee of the Jane Egan
                Trust u/a/d August 4, 2004,
                           Appellee.

                               No. 4D17-1185

                           [February 22, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 50-2015-CA-
000201-XXXX-MB.

  Steven M. Liberty and Eric A. Jacobs of Nexterra Law, Miami Beach, for
appellant.

   Donald S. Fradley of Fradley Law Firm, P.A., Jupiter, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and KUNTZ, JJ., concur.


                           *          *          *

  Not final until disposition of timely filed motion for rehearing.